Citation Nr: 1647202	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  13-29 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Christine A. Coronado, Attorney at Law


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to January 1969 and from March 1975 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2012 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that in a rating decision in February 2012 the Veteran was granted service connection for posttraumatic stress disorder (PTSD) and assigned a 50 percent rating effective October 26, 2011.  While the notice of disagreement dated in October 2012 shows that the Veteran disagreed with the assigned rating, a Report of General Information dated in November 2012 shows that the Veteran was satisfied with the assigned rating and effective date for the grant of service connection for PTSD.  Thus the Veteran's October 2012 notice of disagreement regarding the rating assigned for PTSD was withdrawn.  

In the Form 9 Appeal received in October 2013 with respect to the issue on appeal, the Veteran requested a videoconference hearing.  In August 2016 however, the Veteran's attorney asked that the Veteran be scheduled for an in-person hearing before a Member of the Board (a Travel Board hearing).  She also stated that in March 2016 the Veteran requested a copy of his claims folder, which he has not yet received.  The Board notes that in March 2016 VA sent the Veteran a letter informing him that his request for his records would be processed.

In October 2016 the Veteran's attorney submitted another letter stating that the Veteran was rescheduled for a videoconference Board hearing on November 2, 2016, notwithstanding his request to be scheduled for a Travel Board hearing.  She reiterated their request for the Veteran to be scheduled for a Travel Board hearing instead of a videoconference Board hearing.  

Although the Veteran has not been afforded a Travel Board hearing and it is unclear whether to date his request for his claims folder pursuant to the Freedom of Information Act (FOIA) has been accommodated, there is no prejudice to the Veteran to decide his claim as herein the Board is granting service connection for bilateral hearing loss, which is a full grant of the benefit sought.  

In February 2016 the Veteran submitted claims to reopen service connection for kidney cancer and to be awarded a rating higher than 50 percent for PTSD.  In June 2016 VA advised the Veteran that these matters could not be processed under the Fully Developed Claim (FDC) Program and would be processed under the standard claim processing procedures.  The Board brings to the RO's attention the Veteran September 2016 correspondence where he inquired about the status of these claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).  


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to his service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).  

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for bilateral hearing loss, VA's duties to notify and assist are deemed fully satisfied.  There is no prejudice to the Veteran in proceeding to decide the issue.  
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Bilateral sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for service connection for hearing loss.  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; where the auditory thresholds for at least three of these frequencies are 26 dB or greater; or when the Maryland CNC speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

Considering the claim for service connection for bilateral hearing loss in light of the record and the governing legal authority, the Board finds that the evidence is at the very least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  First, the Veteran has a diagnosis of bilateral sensorineural hearing loss.  See December 2011 VA audiological examination.  Puretone thresholds, in decibels, at 3000 Hertz were 45 (right ear) and 60 (left ear).  Id.

Second, the evidence of record indicates in-service noise exposure.  The Veteran contends that he sustained acoustic trauma during service.  In his October 2013 Form 9 Appeal, he stated that he was in a Hawk Missile Battalion and had sustained acoustic trauma throughout his tour in Vietnam.  His statement is competent and credible, as his DD-214 for the period of service from December 1965 to January 1969 shows that his military occupational specialty was that of an "AAWBattery Man."  His personnel records show that from April 1966 to April 1967 he served in the Republic of Vietnam in counter-insurgency.  His DD 214 for his second period of service from March 1975 to June 1977 shows that his military occupational specialty was that of an Embarkation Man.  Under 38 U.S.C.A. § 1154(a), due consideration shall be given to the places, types, and circumstances of the Veteran's service, as shown by his service record and all the medical and lay evidence.  

Third, the Veteran consistently has contended that he has had hearing loss since service.  See, e.g. October 2011 statement and October 2013 Form 9 Appeal.  These contentions are competent, credible, and probative of the presence of in-service noise exposure and diminished hearing.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

There are unfavorable VA opinions of record.  At a December 2011 VA examination, the examiner opined that an opinion as to whether the Veteran's hearing loss was at least as likely not related to service could not be provided without resorting to speculation as the Veteran has a history of exposure to noise while in the Marines and as there was no audiogram performed upon separation in 1977.  The examiner noted that during service the Veteran was exposed to rifle range noise and also had sustained acoustic trauma as a hawk missile operator.  In an addendum opinion in March 2012, the examiner reviewed the June 1977 separation examination, which included an audiogram, and opined that as there were no significant threshold shifts between 1975 to 1977 it is thus not likely that the Veteran's hearing loss was related to his acoustic trauma in service.  However, the examiner's opinion is inadequate as it did not address the acoustic trauma that the Veteran had during his first period of service, which is when he contends that he started noticing symptoms of hearing loss as discussed above.  

Moreover, the examiner does not appear to have taken into account the Veteran's competent and credible assertions that he has experienced hearing loss since service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Lastly, on VA examination in December 2011, it was noted that the Veteran worked in construction as a civilian and had hearing protection.  To the extent that the Veteran may have had non-service related acoustic trauma, it is not possible to distinguish the effects of the non-service-connected disorder from those of the service-connected disorder.  Thus, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Therefore, in considering the totality of the evidence, the Board finds that the evidence is at the very least equipoise on the question of a nexus pursuant to 38 C.F.R. § 3.303(b) between service and the Veteran's current bilateral hearing loss.  Resolving reasonable doubt in the Veteran's favor, the claim of service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


